Citation Nr: 0801018	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-35 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a notice of disagreement (NOD) was timely filed with 
respect to an April 23, 2002 rating decision that denied 
service connection for dysentery; beriberi with swollen feet, 
ankles, and joints; arteriosclerotic heart disease; and 
malaria, for the purpose of accrued benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran had recognized active duty service with the 
regular Philippine Army service from December 1941 to 
September 1942 and from April 1945 to June 1946.  He was a 
prisoner of war (POW) of the Imperial Japanese government 
from April 1942 to September 1942.  The veteran died in June 
2001, and the veteran's widow is the appellant in this 
matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 determination of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO determined that 
the appellant had not submitted a timely notice of 
disagreement following the issuance of the April 23, 2002 
rating decision, which in pertinent part, denied service 
connection for dysentery; beriberi with swollen feet, ankles, 
and joints; arteriosclerotic heart disease; and malaria, for 
the purpose of accrued benefits.  

The issues of service connection for dysentery; beriberi with 
swollen feet, ankles, and joints; arteriosclerotic heart 
disease; and malaria, for the purpose of accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An April 23, 2002 rating decision denied service 
connection for dysentery; beriberi with swollen feet, ankles, 
and joints; arteriosclerotic heart disease, and malaria, for 
the purpose of accrued benefits.  Notice of this decision was 
issued on June 24, 2002.  

2.  In March 2003, within one year of notification of the 
April 23, 2002 rating decision, the appellant filed a timely 
notice of disagreement (NOD).  


CONCLUSION OF LAW

By means of a notice of disagreement received by the RO in 
March 2003, the appellant has initiated an appeal from the 
April 23, 2002 rating decision denying service connection for 
dysentery; beriberi with swollen feet, ankles, and joints; 
arteriosclerotic heart disease; and malaria, for the purpose 
of accrued benefits.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.34, 20.201, 20.300, 20.302(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case has been 
furnished.  38 C.F.R. § 20.200 (2007).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the RO within one year 
from the date that the RO mails notice of the determination 
to him or her.  Otherwise, the determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302 (2007).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a notice of disagreement.  
While special wording is not required, the notice of 
disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201 (2007).  The Board emphasizes that the issue of 
timeliness of appeal is a question of law.  

As previously indicated, the veteran had recognized active 
duty service with the regular Philippine Army service from 
December 1941 to September 1942 and from April 1945 to June 
1946.  Prior to the veteran's death, he was service-connected 
for peptic ulcer, evaluated as 10 percent disabling, and had 
pending claims of service connection for malaria, dysentery, 
malnutrition, and beriberi with swollen feet, joints, and 
ankles.  Unfortunately, the veteran died in June 2001.  The 
death certificate showed that the immediate cause of death 
was cardiorespiratory arrest with antecedent causes listed as 
"cor pulmonale" and ischemic heart disease.  The underlying 
cause was listed as chronic obstructive pulmonary disease 
with benign prostatic hypertrophy, peptic ulcer disease, and 
pulmonary tuberculosis as other significant conditions 
contributing to his death.  

In October 2001, the veteran's widow applied for dependency 
and indemnity compensation (DIC) benefits.  Subsequently 
thereafter, the RO issued two rating decisions in April 2002.  
In the first rating decision, service connection was denied 
for the cause of the veteran's death.  In the second rating 
decision, dated April 23, 2002, listed as "for accrued 
purposes only," the RO continued the 10 percent evaluation 
for peptic ulcer disease, granted service connection for 
malnutrition with an evaluation of 10 percent, effective 
November 13, 1999, and denied service connection for 
dysentery, arteriosclerotic heart disease, malaria, and 
beriberi with swollen feet, ankles, and joints.  The 
appellant received notification of the denial of benefits and 
pending payments of accrued benefits by way of a June 2002 
letter.  

In a letter received on March 7, 2003, the appellant 
requested that the RO "kindly CHANGE [the] denial decision . 
. . for VA [] DIC . . . benefits along with [the] other 
benefits associated with it, such as [a]ccrued benefits, 
burial benefits, interment, and/or plot allowance benefits . 
. . ."  The RO responded with a letter in April 2003 
informing the appellant that her claim of service connection 
for the cause of death had previously been denied.  The RO 
also informed the appellant of the evidence required to 
reopen her claim.  

Ultimately, service connection for cause of the veteran's 
death was granted in August 2003, but the appellant continued 
to send letters regarding her claim for accrued benefits.  
From September 2003 to December 2004, the appellant sent 
several letters which requested accrued benefits, insisted 
that she did not receive accrued benefits, and expressed 
disagreement with the denial of service connection for 
arteriosclerotic heart disease, for the purpose of accrued 
benefits.  The RO responded after each letter informing the 
appellant that payments for accrued benefits were previously 
authorized and thus, there were no accrued benefits 
outstanding.  In particular, the RO received a letter from 
the appellant in July 2005 which specifically expressed 
disagreement with her claim for accrued benefits.  She stated 
that her claim for accrued benefits had erroneously been 
denied, and for this reason, she wished "to file a notice of 
disagreement to [the] decision . . . ."  Thereafter, in an 
August 2005 decision, the RO determined that since the 
appellant did not file her notice of disagreement for the 
April 2002 rating decision on or before June 24, 2003, the 
July 2005 notice of disagreement was considered untimely.  
The appellant asserts in a December 2005 personal statement 
that her February 2003 letter (received by the RO in March 
2003) constituted a timely notice of disagreement for the 
April 2002 rating decision, which denied service connection 
for dysentery; beriberi with swollen feet, ankles, and 
joints; arteriosclerotic heart disease; and malaria, for the 
purpose of accrued benefits.  

The Board agrees with the appellant.  Although the RO 
determined that the February 24, 2003 letter, received in 
March 2003, only expressed disagreement with the appellant's 
claim of service connection for cause of the veteran's death, 
the Board finds that this letter also expressed 
dissatisfaction with the denial of accrued benefits, as 
discussed in the April 23, 2002 rating decision.  Thus, it 
should have been construed as a notice of disagreement.  The 
tone of the letter indicates dissatisfaction with regard to 
the accrued benefits claims, and as previously stated, in the 
February 2003 letter, the appellant wrote, "kindly CHANGE 
[the] denial decision . . . for VA [] DIC . . . benefits 
along with [the] other benefits associated with it, such as 
[a]ccrued benefits . . . ."  Read in the context of the 
April 2002 decision, the tenor of the appellant's statement 
is consistent with the regulatory requirements of what 
constitutes a notice of disagreement.  The letter clearly 
expresses dissatisfaction with the RO's denial decision 
regarding the accrued benefits matters and a desire to 
contest the result.  The Board also points out that this is 
consistent with the other letters submitted by the appellant.  
A review of the record reveals that the appellant sent nine 
letters to the RO from September 2003 to June 2005, 
expressing her dissatisfaction concerning her accrued 
benefits claims.  Thereby, substantiating her desire to 
continuously prosecute her claims for accrued benefits.  The 
Board also notes that if the February 2003 letter was deemed 
to be an unclear communication, the RO could have contacted 
the appellant and requested clarification of her intent.  
38 C.F.R. § 19.26 (2007).  Such was not done here.  Thus, any 
ambiguity in this regard is being resolved in the appellant's 
favor.

In any event, in this case, the actual wording and context of 
the February 24, 2003 letter leaves no doubt that the 
appellant was seeking to challenge the RO's denial regarding 
her accrued benefits claims.  See Jarvis v. West, 12 Vet. 
App. 559 (1999) (the Court looks to both actual wording of 
the communication and the context in which it was written to 
determine whether a document is an NOD).  Additionally, as 
previously mentioned, special wording for a notice of 
disagreement is not required; the notice of disagreement only 
must be in terms which can reasonably be construed as 
disagreement with that determination and a desire to contest 
the result.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  The 
appellant accomplished such in the letter received in March 
2003.  Thus, the Board finds that a timely notice of 
disagreement with the April 23, 2002 rating decision was 
received.  

In light of the favorable decision as it relates to the issue 
at hand, VA's compliance with the mandates of the Veterans 
Claims Assistance act of 2000 (VCAA) need not be discussed.  
Any error by VA in complying with the requirements of VCAA is 
not prejudicial to the appellant.  As noted previously, the 
appellant's notice of disagreement has been considered 
timely, and the claims of service connection for dysentery; 
beriberi with swollen feet, ankles, and joints; 
arteriosclerotic heart disease; and malaria, for the purpose 
of accrued benefits, are being REMANDED to the RO via the AMC 
for further development.  


ORDER

A timely notice of disagreement with the April 23, 2002 
rating decision that denied service connection for dysentery; 
beriberi with swollen feet, ankles, and joints; 
arteriosclerotic heart disease; and malaria, for the purpose 
of accrued benefits, was received.  The appeal to this extent 
only is granted.  


REMAND

As noted above, the Board finds that a timely notice of 
disagreement was filed with the April 23, 2002 rating 
decision that denied service connection for dysentery, 
beriberi with swollen feet, ankles, and joints; 
arteriosclerotic heart disease; and malaria, for the purpose 
of accrued benefits.  Thus, the April 23, 2002 rating 
decision regarding these claims did not become final.  As 
such, this matter is remanded to the RO/AMC for any 
procedural development or other action deemed necessary.  

Accordingly, the case is REMANDED for the following action:  

The RO/AMC should take all required 
procedural actions deemed necessary.  
Thereafter, if in order, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


